Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Timothy Roosevelt Evans appeals the district court’s order adopting the magistrate judge’s recommendation to grant the Government’s motion to dismiss his 28 U.S.C. § 2255 (2012) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. United States v. Evans, Nos. 5:08-cr-00054-FL-1, 5:12-cv-00290-FL (E.D.N.C. Jan. 28, 2014); see White-*258side v. United States, 775 F.3d 180, 2014 WL 7245453 (4th Cir. Dec. 19, 2014) (en banc). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.